Citation Nr: 0026694	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-11 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
and tinnitus.  


REPRESENTATION

Appellant represented by:	State of Colorado, Colorado 
Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1963 to 
January 1967 and from February 1967 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Denver, Colorado , Regional Office 
(RO), in which the RO denied entitlement to service 
connection for bilateral hearing loss and tinnitus.  The 
veteran perfected an appeal of the August 1998 decision.  


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claims 
for service connection for bilateral hearing loss and 
tinnitus are plausible.


CONCLUSION OF LAW

The claims of entitlement to service connection for bilateral 
hearing loss and tinnitus are not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background 

Review of the service medical records indicates that, at the 
time of his induction into service, the veteran's hearing had 
the following audiological puretone thresholds, according to 
a January 1963 report of medical examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

In a July 1963 hearing conservation report the veteran's 
hearing had the following audiological puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
20
45
LEFT
0
0
0
45
45

In an October 1963 hearing conservation report the veteran's 
hearing had the following audiological puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-10
30
40
LEFT
-5
-10
-10
45
50

An October 1963 health record noted that the veteran had 
probable hearing loss.  

In an August 1964 hearing conservation report the veteran's 
hearing had the following audiological puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-10
-10
15
35
LEFT
-10
-10
-10
25
35

In November 1964, the veteran received treatment for a 
plugged left ear.  

In an April 1965 hearing conservation report the veteran's 
hearing had the following audiological puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
20
25
LEFT
5
5
0
10
20

It was also noted that the veteran was primarily exposed to 
jet engine noise.  

An undated extract of the veteran's service medical records 
shows that the veteran suffered from hearing loss and he was 
required to wear ear defenders in noise hazardous areas.  

In an October 1965 report of medical examination the 
veteran's hearing had the following audiological puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
0
LEFT
-5
-5
-5
-5
5

In July 1966 the veteran received treatment for swelling in 
the right ear and his ear had returned nearly to normal.  

In January 1969, the veteran suffered from right serous 
otitis with sluggish tympanic membrane.  

In November 1971, the veteran underwent a medical examination 
for the purpose of separation from service.  At that time, 
his hearing had the following audiological puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
0
LEFT
-5
-5
-5
-5
5

The veteran's DD Form 214 for each of his periods of active 
service indicates that he was an aircraft maintenance 
specialist.  

In a March 1998 VA audiological examination the veteran's 
hearing had the following audiological puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
45
65
70
LEFT
N/A
       
25
60
75
75

Average puretone thresholds were 51 decibels in the right ear 
and 59 decibels in the left ear.  Speech recognition was 96 
percent correct in the right ear and 96 percent correct in 
the left ear.  It was noted that the veteran suffered from 
dizziness and constant bilateral tinnitus.  The veteran told 
the VA examiner that he was exposed to jet engine noise while 
in service.  Diagnoses was moderate hearing loss in the right 
ear and moderately severe hearing loss in the left ear.  

II. Laws and Regulations

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

Service connection can be granted for organic diseases of the 
nervous system, including sensorineural hearing loss, if they 
become manifest to a degree of 10 percent or more within one 
year of separation from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1110, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309(a) (1999).

The United States Court of Appeals for Veteran Claims (Court) 
has held that a claimant may establish direct service 
connection for hearing loss if evidence shows that a hearing 
loss is causally related to an injury or disease incurred 
during active service.  Hensley v. Brown, 5 Vet. App. 155, 
164 (1993).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1999).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the Court has 
held that 38 C.F.R. 
§ 3.385 operates to establish when a measured hearing loss 
is, or is not, a "disability" for which compensation may be 
paid, provided that the requirements for service connection 
are otherwise met.  See Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993).  Even if a veteran does not have hearing loss 
for service connection purposes by the standards of 38 C.F.R. 
§ 3.385 during the time of active duty, such does not 
prohibit service connection.  Service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and the evidence links current hearing 
loss with service.  Id. at 158.  The threshold for normal 
hearing is 0 to 20 decibels.  Id. at 157.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304 (1999).

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation that a 
disorder is service connected is not sufficient; the veteran 
must submit evidence in support of the claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or the applicable presumptive 
period, and medical evidence of a nexus between the in-
service disease or injury and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996)(table).  Alternatively, the second 
and third elements can be satisfied by evidence showing that 
a disorder was noted during service or any applicable 
presumptive period, evidence of post-service continuity of 
symptomatology, and medical or, in some circumstances, lay 
evidence of a nexus between the present disability and post-
service symptomatology.  In addition, if the claim for 
service connection pertains to a disease rather than the 
residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

III. Analysis 

The veteran contends that he has hearing loss and tinnitus as 
the result of noise exposure in service.  

A March 1998 VA audiological examination reflects a diagnoses 
of moderate hearing loss in the right ear and moderately 
severe hearing loss in the left ear.  It was also noted that 
the veteran suffered from constant bilateral tinnitus.  In 
addition, audiograms within the veteran's service medical 
records note that the veteran suffered from bilateral hearing 
loss while in service.  However, the audiogram from the 
veteran's November 1971 separation examination showed normal 
hearing.  Therefore, the Board finds that the first and 
second Caluza elements have been satisfied because there is 
evidence of treatment for bilateral hearing loss while in 
service and a current medical diagnosis of a disability.  
Caluza, 7 Vet. App. at 506.  

The veteran has provided lay evidence indicating that his 
bilateral hearing loss and tinnitus are related to noise 
exposure while in service.  Lay persons are competent to 
provide evidence of an observable disorder, but they are not 
competent to provide evidence that requires medical 
expertise.  Grottveit, 5 Vet. App. at 93; Savage, 10 Vet. 
App. at 497.  

Although the medical evidence shows that he has bilateral 
hearing loss and tinnitus, that evidence does not suggest 
that the current disabilities are related to an in-service 
disease or injury.  There is no competent evidence 
establishing medical causation between the veteran's 
bilateral hearing loss and tinnitus and his periods of 
service.  Thus, the veteran's claims are implausible and not 
well-grounded.  Therefore, the claims must be denied.  38 
U.S.C.A. § 5107(a).  And since the veteran has failed to 
present well-grounded claims for service connection for 
bilateral hearing loss and tinnitus, VA has no duty to assist 
him in the development of facts pertaining to the claims.


ORDER

The claims of entitlement to service connection for bilateral 
hearing loss and tinnitus are denied as not well grounded.  


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

